Citation Nr: 1800185	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  17-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel
INTRODUCTION

The Veteran had active service between November 1965 to November 1970, to include service in Vietnam from September 1967 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a August 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied, in pertinent part, service connection for bilateral hearing loss and tinnitus.

By way of background, the Veteran was originally denied service connection for bilateral hearing loss in a September 1971 rating decision.  The Veteran did not appeal that decision within one year and thus that decision became final.  In February 2013, the Veteran made a claim to reopen his previous claim for service connection for bilateral hearing loss and added a claim for service connection for tinnitus, but both were denied in an October 2013 rating decision.  The Veteran again made a claim for bilateral hearing loss and tinnitus in May 2016, but was denied again in an August 2016 rating decision.  The Veteran filed a Notice of Disagreement in November 2016.

The Board observes that the Veteran's claims for service connection for bilateral hearing loss and tinnitus disabilities were originally treated as petitions to reopen on the basis of new and material evidence, based on the existence of September 1971 and October 2013 rating decisions which denied service connection for the same, respectively. However, in November 2015, original service treatment records, namely, an additional March 1971 service examination accomplished for the purposes of trying to qualify the Veteran for a reserve commission four months after leaving active service, were produced by the Veteran in original form and added to the claims file.  This record had not been associated with the claims file at the time of the September 1971, October 2013, May 2016, and August 2016 rating decisions were determined. Thus, the Veteran's service connection claim is being reconsidered de novo on the merits and new and material evidence analysis is not necessary.  See 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(c) (2017).  Additionally, a VA audiological examination from May 1971, not listed on previous rating decisions, was added to the claims file in May 2015.

The Board remanded the issues on appeal for additional development in July 2017.  The directives having been for the substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In October 2017, the Veteran had a travel board hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss disability is related to his active service.

2.  The evidence is at least in equipoise as to whether the Veteran's tinnitus disability is related to his active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C. §§  5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2017).  Given the favorable decision is a full grant of the issue addressed, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Service Connection - General

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C. §§ 1101, 1112, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017); see Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015) (specifying that sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system subject to § 3.309(a)).

For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  ).  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran asserts that he is entitled to service connection for a bilateral hearing loss disability.  Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz ).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  An August 2013 VA audiological examination notes that the Veteran has hearing loss that are considered disabling for VA purposes.  38 C.F.R. § 3.385.  Thus, the requirement for a current disability is met.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

Further, the Veteran has stated that during his service in Vietnam that he was exposed to significant levels of noise. Specifically, he has argued that his occupational specialty as a combat engineer engaged frequently in combat while in Vietnam consistently exposed him to significant and hazardous noise, including artillery fire and noise from heavy machinery.  The Board notes that while serving in Vietnam, the Veteran stepped on a mine in January 1968 and received wounds around his facial area, and was awarded the Purple Heart for this combat wound.  Further, there is no evidence that the Veteran's statements concerning noise exposure are not credible. As such, the Board finds that noise exposure in service has been shown. See 38 C.F.R. § 1154(a).  

During the Veteran's hearing with the undersigned VLJ in August 2017, he testified that he has had problems with his hearing since leaving service, and that he had been receiving audiology care from VA "for many years now." 

The Veteran had in-service audiological examinations in October 1965 at his induction physical examination, July 1966, May 1970, and in August 1970 at his separation physical examination, at which time auditory thresholds were recorded.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to the ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:  add 15 dB to 250 and 500 Hz, 10 dB to 1000, 2000, and 3000, 6000 and 8000 Hz, and 5 dB at 4000 Hz. 

The service treatment record include an October 1965 entrance examination which included audiometric testing which showed "moderate" hearing loss at 6000 Hz in the right ear and a "mild-to-moderately severe" hearing loss at 4000-6000 Hz in the left ear.  Audiometric testing in this examination, converted to ISO, showed air conduction thresholds at the test frequencies of, 500, 1000, 2000, 3000, and 4000 Hertz, were 15, 10, 10, 20, and 20 in the right ear and 15, 10, 10, 25, and 40 in the left ear.

The Veteran received another service audiological examination in July 1966.  Audiometric testing in this examination, converted to ISO, showed air conduction thresholds at the test frequencies of, 500, 1000, 2000, and 4000 Hertz, were 15, 15, 15, and 25 in the right ear and 20, 10, 20, and 40 in the left ear.

An audio examination in May 1970 indicated a mild hearing loss at 8000 Hz in the right ear and a "mild-to-moderate" hearing loss from 4000 to 8000 Hz in the left ear.  Audiometric testing in this examination, in ISO, showed air conduction thresholds at the test frequencies of, 500, 1000, 2000, 3000, and 4000 Hertz, were 10, 10, 4, 6, and 15 in the right ear and 6, 4, 0, 14, and 40 in the left ear.

Subsequent testing for the Veteran's separation examination in August 1970 indicated hearing within normal limits from 500 Hz through 4000 Hz.  Audiometric testing in this examination, in ISO, showed air conduction thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz, were 0, 0, 0, and 15 in the right ear and 0, 0, 0, and 20 in the left ear.

During the Veteran's hearing with the undersigned VLJ in October 2017, he brought to the attention of the VLJ that his records did not originally include a service treatment record dated March 1971, four months after he had left active service, and when he was seeking appointment into the reserves.  This record, per the rating decisions of October 2013, May 2016, and August 2016, was not previously available to VA examiners or ratings officials, and the original document was shown at the aforementioned hearing to the VLJ.  On this March 1971 military examination, accomplished about four months after the Veteran had left active service, the Veteran had puretone auditory thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz of 30, 30, 20, and 75 in the left ear, and 35, 30, 20, and 60 in the right ear.  The examiner noted on the form that "however, he does have a significant high frequency hear loss, apparently arising since separation."  The Veteran testified during his hearing that this hearing loss was ultimately disqualifying in his attempt to serve in the reserves following his active service.

In May 1971, the Veteran received a VA audiology examination.  The examiner remarked that the Veteran exhibited in his right ear "slight, high frequency impairment" and in his left ear, "mild, high frequency impairment."  Audiometric testing in this examination showed air conduction thresholds at the test frequencies of 250, 500, 1000, 2000, 4000, and 8000 Hertz, were 20, 25, 20, 15, 55, and 60 in the right ear and 15, 15, 15, 10, 70 and 60 in the left ear.  This record, per the rating decisions of October 2013, May 2016, and August 2016, was not previously available to VA examiners or ratings officials.  The Board notes this VA examination and the service audiological examination two months prior have similar auditory threshold values, especially when compared to the August 1970 separation examination.

The Veteran was provided with a VA audiological examination in August 2013.  The Veteran had puretone auditory thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 20, 20, 35, 65, and 90 in the left ear, and 15, 20, 20, 70, and 80 in the right ear.  The Maryland CNC test score was 84 in the right ear and 96 in the left ear.  This examiner noted there was hearing loss considered disabling for VA purposes in both ears.  The examiner noted the Veteran's service in Vietnam and exposure to significant and hazardous noise, and mentioned that while the record indicated some hearing loss existed prior to service, based on the entrance examination audiological findings, but also the pre-existing hearing loss was not aggravated beyond normal progression in military service.  The examiner also noted the presence of tinnitus, that the Veteran reported that his tinnitus began over 40 years ago due to artillery gunfire, and that it was "at least as likely as not (50 percent probability or greater) caused by or a result of noise exposure in the military."  However, this examiner also noted that because no significant threshold shifts were noted during military service, it is less likely than not that hearing loss was caused or exacerbated by military noise exposure.

As part of his claim, the Veteran obtained his own private audiology examination in May 2016.  The Veteran had puretone auditory thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 30, 25, 40, 70, and 85 in the left ear, and 30, 25, 35, 70, and 75 in the right ear.  The speech discrimination test score was 88 in the right ear and 80 in the left ear.  This private examiner noted that the Veteran had significant trouble hearing in most situations, especially with his wife and family, the television, and in background noise.  This examiner opined that, "more likely than not, noise exposure from his time in service contributed significantly to this hearing loss."  No additional rationale was provided by this private examiner.  The Board notes the auditory threshold values are similar to other recent examinations, reinforcing the diagnosis of a current disability.  However, the Board notes there was no rationale given for the positive nexus opinion, which reduces its probative value.

In September 2017, as part of the Veteran's continuing VA audiology care, the treating audiologist noted during a recurring examination that the Veteran's hearing had no significant clinical changes from his 2013 VA testing noted above.  This examiner noted "mild to severe mid-to-high-frequency hearing loss" with an 84 percent right ear Maryland CNC speech discrimination score and an 84 percent score also for the left ear.  The Board notes the August 2013 VA examination, the private May 2016 examination, and the VA treatment note of September 2017 all note bilateral hearing loss and tinnitus considered disabling for VA purposes, and thus a current disability is established.

The Board notes the statement by the August 2013 VA examiner that some hearing loss existed at entrance to service, but that it was not aggravated beyond normal progression while in service.  The Board also notes of the six audiological examinations provided to the Veteran between his entrance into service, noted on the October 1965 examination, and his May 1971 VA examination shortly after departing active service, the record shows a progression of worsening through all the examinations in time order with the exception of the August 1970 separation examination.  See October 1965, July 1966, May 1970, August 1970, March 1971, and May 1971 audiological examinations.  Again, the Board notes that the August 2013 VA examiner did not have access to the March 1971 and May 1971 audiological examinations to formulate his opinion because those two records were not added to the claims file until November 2015 at the earliest.  Thus, the conclusion by the August 2013 examiner that worsening of the Veteran's hearing was not shown is of no probative value.

When the evidence is in equipoise and there is reasonable doubt, as here, the Board gives the benefit of the doubt in favor of the Veteran.  Competent evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, the VA examination establishes the presence of bilateral hearing loss and tinnitus.  In-service noise exposure is conceded.  The August 2013 VA audiology examiner stated that her opinion was that the Veteran's demonstrated hearing loss was not a result of service because his threshold shifts had not been significantly different than his entry into service.  However, this same examiner also noted that the Veteran's diagnosed tinnitus was tied to military noise exposure in service.  Additionally, this August 2013 examiner did not have access to the March 1971 service record where the Veteran's hearing loss was considered disqualifying for further service in the reserves, and neither the May 1971 VA audiology examination that produced similar hearing loss results, both within one year of the end of the Veteran's active service in November 1970.  Because the August 2013 examiner did not have access to two key examinations of March and May 1971, and that her opinion between hearing loss and tinnitus is conflicting, the Board finds that opinion to be of limited probative value.  The Board finds that there is credible evidence of symptoms of hearing loss in service and continuity of symptoms since service based on the Veteran's lay statements and recent examinations.  There is evidence of noise exposure in service, and with the exception of the outlying August 1970 separation examination, the sequence of those other five examinations in time order shows a worsening of the Veteran's hearing in service and shortly after service.  When there is an equipoise of evidence, as here, the Veteran prevails on his claims.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus is related to his military service.  

In sum, the Board finds a grant of service connection for bilateral hearing loss and tinnitus as appropriate.  The preponderance of the evidence is for the Veteran's claim and the benefit of the doubt rule is therefore for application.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


